Citation Nr: 0014070	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1963 to March 1965.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's right ear hearing loss and his period of active 
duty service.    

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged tinnitus and his period of active duty 
service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that in the October 1998 rating 
decision, the RO awarded service connection for left ear 
hearing loss on the basis of hearing loss shown in service.  
That issue is not currently before the Board.  

In addition, the Board finds no evidence that right ear 
hearing loss was manifest to a compensable degree within one 
year from the veteran's separation from service.  Therefore, 
the presumption of in-service incurrence is inapplicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
 
With respect to the claim for right ear hearing loss, the 
Board notes that the September 1998 VA audiology examination 
shows right hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
With respect to the tinnitus claim, the Board observes that 
the evidence fails to reflect an actual diagnosis of 
tinnitus.  However, for these purposes, the Board assumes, 
without deciding, that the veteran's reports of tinnitus are 
sufficient in this instance to constitute a diagnosis.  
Therefore, the first requirement of a well grounded claim is 
met for each claim.    

As to the second requirement, the veteran generally asserts 
that he incurred right ear hearing loss and tinnitus as a 
result of a simulated grenade explosion in service.  In 
addition, during the September 1998 VA otology examination, 
he described in-service noise exposure on the gun range 
without ear protection.  For purposes of determining whether 
the claim is well grounded, the Board assumes the 
truthfulness of these assertions.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.

However, the Board finds that the veteran's right ear hearing 
loss claim must be denied as not well grounded.  Initially, 
the Board notes that the March 1965 separation audiology 
examination results (when properly converted to ISO units) 
does not show right ear hearing loss disability in service, 
so that service connection cannot be based on evidence of 
chronic disorder in service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-95.  However, 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  That is, service connection may be in order 
if the evidence sufficiently demonstrates a relationship 
between the current hearing loss disability and service. Id. 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In this case, the claim is not well grounded because there is 
no such evidence of a relationship between the hearing loss 
and service more than 30 years ago.  Hearing loss may have a 
variety of causes, some of which are not amenable to lay 
observation.  Accordingly, a determination of causation of 
hearing loss in a specific instance requires competent 
medical evidence.  Neither of the September 1998 VA examiners 
offered an opinion to the effect that the veteran's right ear 
hearing loss is related to service.       

Similarly, the Board finds that the claim for tinnitus is not 
well grounded because there is no competent medical evidence 
of a nexus between the tinnitus and service.  As with hearing 
loss, tinnitus may be caused by a number factors.  Whether 
tinnitus is related to noise exposure is a determination to 
be made by a trained medical professional.  Again, neither of 
the September 1998 VA examiners opined that the veteran's 
tinnitus is related to service.    

In addition, to the extent that the veteran contends to have 
had continuous right ear hearing loss or tinnitus since 
service, the Board emphasizes that the provisions of 
38 C.F.R. § 3.303(b) do not relieve a veteran of the burden 
of providing a medical nexus in order to establish a well 
grounded claim.  Rather, a veteran diagnosed with a chronic 
disorder must still provide a medical nexus between the 
current disorder and the putative continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999). 

Finally, the Board finds no evidence of record to suggest 
that the veteran is trained in medicine or audiology.  
Therefore, he is competent to relate and describe symptoms or 
events, which he has done.  However, he is not competent to 
offer an opinion on matters that require medical knowledge, 
such as a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the 
veteran's personal opinion that his right ear hearing loss 
and tinnitus is related to noise exposure or trauma in 
service does not constitute competent medical evidence 
required for a well grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for right ear hearing loss and tinnitus.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for right ear hearing loss and tinnitus, he should 
submit competent medical evidence that demonstrates a link 
between the disorders and service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 

    
ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



